Citation Nr: 1011342	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for diabetes mellitus, 
type II, to include as a result of exposure to herbicide 
agents.

4.  Entitlement to service connection for peripheral 
neuropathy, right leg.

5.  Entitlement to service connection for peripheral 
neuropathy, left leg.

6.  Entitlement to service connection for peripheral 
neuropathy, right hand.

7.  Entitlement to service connection for peripheral 
neuropathy, left hand.

8.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1974.  His decorations include the Combat Action Ribbon.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 decision of the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, inter alia, denied service connection for diabetes; 
and a June 2005 rating decision of the Lincoln RO which, 
inter alia, granted service connection for PTSD and assigned 
an initial disability rating of 50 percent and denied service 
connection for tinnitus and ophthalmic problems.  The Veteran 
perfected an appeal as to these issues.  This case also 
arises from a July 2006 rating decision of the Lincoln RO 
which, inter alia, denied service connection for peripheral 
neuropathy of the bilateral legs and hands.  

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection for 
PTSD, the Board has characterized this matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

The claim for service connection for diabetes has been 
subject to Chairman's Memorandum 01-06-24 (September 21, 
2006), which instituted a stay on all cases affected by the 
United States Court of Appeals for Veterans Claims (Court) 
decision in Haas v. Nicholson, 20 Vet App 257 (2006) that 
reversed a decision of the Board which denied service 
connection for disabilities claimed as a result of exposure 
to herbicides.  On May 8, 2008, the United States Court of 
Appeals for the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) wherein it reversed 
the Court's decision, and issued mandate in Haas effective 
October 16, 2008.  A petition for a writ of certiorari in 
Haas was denied by the United States Supreme Court on January 
21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 
2009) (No. 08-525).  In light of the foregoing and Chairman's 
Memorandum 01-09-03 (January 22, 2009), which rescinds 
Chairman's Memorandum 01-06-24 in its entirety, the Board 
finds it may now proceed in the instant appeal.

The Board notes that the issue of entitlement to service 
connection for diabetes was for some time treated by the RO 
as a petition to reopen a previously denied claim.  However, 
the procedural history indicates that the Veteran's claim is 
an original claim in that he was denied service connection in 
May 2004, disagreed with that decision in June 2004, was 
issued a statement of the case in October 2004 and a 
supplemental statement of the case in July 2006, and then 
timely perfected his appeal in August 2006.    

In August 2008, the Board denied the Veteran's claim for 
service connection for tinnitus and remanded his claim for 
service connection for an eye disorder and his claim for a 
higher rating for PTSD, for further action, to include 
additional development of the evidence.  After completing the 
requested development, the RO continued to deny the claims 
(as reflected in a September 2009 supplemental statement of 
the case) and returned the matters on appeal to the Board for 
further consideration.

The Veteran appealed the portion of the August 2008 Board 
decision that denied service connection for tinnitus to the 
Court.  In October 2009, the Court granted the Joint Motion 
for Remand filed by representatives for both parties; 
vacating that portion of the Board's decision, and remanding 
the claim for service connection for tinnitus to the Board 
for further proceedings consistent with the Joint Motion.  
The Board recognizes that the Veteran has submitted a medical 
article about hearing loss and VA has obtained an October 
2009 VA audiological evaluation report, both of which are 
relevant to his claim for service connection for tinnitus but 
have not been reviewed by the RO.  The Veteran waived RO 
review of the medical article.  In any event, as the Board is 
granting the claim for service connection for tinnitus the 
Veteran will not be prejudiced by the Board considering the 
evidence. 

The issues of entitlement to a higher rating for PTSD and 
entitlement to service connection for an eye disorder and 
peripheral neuropathy of the bilateral legs and hands are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  The appellant is a combat Veteran who served aboard a 
destroyer and was exposed to significant noise during 
service, including Naval gunfire.  

3.  The Veteran was not diagnosed with diabetes during 
service, diabetes was not manifest to a compensable degree 
within one year after the Veteran's separation from service, 
and diabetes is not otherwise related to the Veteran's 
service.  

4.  The Veteran's service did not take him into the Republic 
of Vietnam or its inland waterways.  








CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for diabetes 
mellitus, type II, to include as a result of exposure to 
herbicides, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the claim for service 
connection for tinnitus, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection for diabetes, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  A March 
2006 post-rating letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the above letters, and opportunity for the 
Veteran to respond, the July 2006 supplemental statement of 
the case reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of this 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for diabetes.  
Pertinent medical evidence associated with the claims file 
consists of service, VA and private treatment records, and 
service personnel records.  Also of record and considered in 
connection with the appeal are the various written statements 
provided by the Veteran, and by his attorney.  

The Board finds that no additional RO action to further 
develop the record is warranted.  A medical opinion has not 
been obtained regarding the etiology of current diabetes.  As 
explained below, the competent evidence does not show an in-
service event, injury or disease-to include exposure to 
herbicides-that could have resulted in diabetes, or indicate 
that the current diabetes is related to the Veteran's 
service.  Thus, a medical opinion is not necessary.  See 38 
C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board is aware that the Veteran is a combat veteran and 
entitled to the application of 38 U.S.C.A. § 1154(b) (West 
2002).  Section 1154(b) does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

A. Tinnitus

The Veteran asserts that he has tinnitus as a result of his 
service.  He contends that his exposure to loud noise while 
in service has caused the claimed tinnitus.  Specifically, he 
asserts in-service noise exposure while serving as a 
signalman aboard a destroyer resulted in tinnitus.  The 
Veteran contends that he was exposed to noise from Naval 
gunfire.  

Service treatment records show no report of ringing in the 
ears or diagnosis of tinnitus.  Nevertheless, service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  
In this case, the Veteran's Department of Defense Form 214 
(Report of Separation from Active Duty) and other personnel 
documents indicate that he was a signalman stationed aboard 
ship and earned a Combat Action Ribbon.  Ship histories 
indicate that the Veteran was stationed aboard a ship which 
participated in shore bombardments of Vietnam using Naval 
gunfire.  Given the above, the Board finds that the Veteran 
was likely exposed to significant noise during service.  

While the Veteran's reports of the onset of his tinnitus have 
conflicted, in April 2005, the Veteran reported that he had 
had tinnitus for around 30 years.  This puts the onset of 
tinnitus around the time of the Veteran's service.  In April 
2005, a VA examiner opined that the Veteran's tinnitus was 
not secondary to his hearing loss (he is service connected 
for right ear hearing loss), but that she could not determine 
without resort to mere speculation whether tinnitus was 
related to service as the Veteran had provided conflicting 
reports about the onset of his tinnitus.  A VA examiner had 
previously opined that the Veteran's tinnitus was not related 
to service.  However, this opinion was based on the Veteran's 
previous statement that he had had tinnitus for 10 to 20 
years-a statement the Veteran now contends is incorrect. 

Given the totality of the evidence, to particularly include 
the Veteran's combat service, exposure to Naval gunfire, and 
report of having ringing in his ears since service, and 
resolving all reasonable doubt on the question of medical 
nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 
38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990)), the Board finds that the criteria for service 
connection for tinnitus are met.

B. Diabetes

The Veteran asserts that he has diabetes as a result of his 
service in the United States Navy.

Service connection may be presumed, for certain chronic 
diseases, such as diabetes mellitus, which develop to a 
compensable degree (10 percent for diabetes mellitus) within 
a prescribed period after discharge from service (one year 
for diabetes mellitus), although there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).  

In this case, treatment for diabetes is not shown until 2000.  
A July 2000 VA treatment record does indicate that the 
Veteran had had diabetes for 15 years.  Even assuming the 
validity of this reported history, the Veteran would not have 
been diagnosed with diabetes until 1985, more than a decade 
after his separation from the Navy.  There is simply no 
evidence showing diabetes manifest to a compensable degree 
within one year after his separation from service.

There is also a presumption of exposure to herbicides (to 
include Agent Orange) for all veterans who served in Vietnam 
during the Vietnam Era (the period beginning on January 9, 
1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.307(a)(6)(iii). 
 
If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
diabetes mellitus shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) the Federal 
Circuit held that the lower court had erred in rejecting VA's 
interpretation of section 3.307(a)(6)(iii) as requiring a 
service member's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  See VAOPGCPREC 27-97, 62 Fed. Reg. 
63604 (1997) (service in a deep-water vessel in waters off 
the shore of the Republic of Vietnam does not constitute 
service in the Republic of Vietnam); VAOPGCPREC 7-93, 59 Fed. 
Reg. 4752 (1994) (service in the Republic of Vietnam does not 
include the service of a Vietnam-era Veteran who flew high-
altitude missions in Vietnam airspace but never actually 
landed in Vietnam).  Hence, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam under current VA law 
for presumptive purposes only, under 38 C.F.R. §3.307(a)(6).

The Veteran has submitted articles recounting an attack on 
Haiphong harbor by the USS Rowan while he was stationed 
aboard that ship.  The articles indicate that the Rowan and 
other ships participated in a Naval bombardment of Haiphong 
harbor and were pursued by torpedo boats while leaving the 
area.  One article noted that the Navy refused to say how 
close to shore the ships were during the attack.  Ships 
histories for the Rowan also report a strike on Haiphong 
harbor.  However, none of this evidence indicates that the 
Rowan operated on the inland waterways of Vietnam or that the 
Veteran set foot in Vietnam.  

The Board recognizes the Veteran's status as a combat 
veteran; however, he has not alleged that during combat he 
entered any inland waterway in Vietnam.  Even if he had made 
such an assertion, the recounting of the attack on Haiphong 
harbor in the ship history and other articles appears to 
indicate that the Rowan never entered into any inland 
waterway.  Instead, the ship took advantage of the 
substantial range of the onboard guns to attack the targets 
on shore.  As such, the presumption of exposure to herbicides 
and the resulting presumption that diabetes is related to 
such exposure are inapplicable in this case.  

Service in the country of Vietnam is not otherwise shown in 
the Veteran's service personnel record.  However, the Veteran 
does assert that he set foot in Vietnam.  

The Veteran's report of setting foot in Vietnam is in 
question.  In a January 2004 statement the Veteran reported 
that he was on a boat that went from ship to shore in Da 
Nang.  In August 2007, the Veteran told his VA social worker 
that he was in Special Forces near the capitol in Vietnam and 
earned a Bronze Star.  Service in Vietnam, service in the 
Special Forces and receipt of the Bronze Star are not 
reflected in the Veteran's service records.  Instead, the 
service personnel records show that the Veteran served aboard 
a Navy ship that participated in shore bombardments, which 
resulted in his receipt of the Combat Action Ribbon.  Not 
only do the Veteran's reports of service in Vietnam differ 
(in one version he was in Da Nang and in the other version he 
was near the capitol), but they also stand in stark contrast 
to his service personnel records.  Accordingly, the Board is 
affording the Veteran's report of setting foot in Vietnam no 
probative weight.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).

Notwithstanding the above presumptions, service connection 
for a disability may be established by showing that a 
disability is in fact causally linked to service, to include 
due to herbicide exposure.  See Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 
1116 and 38 C.F.R. § 3.303.

Here, as indicated above diabetes is not shown until more 
than a decade after the Veteran's discharge from service.  
The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

None of the medical records reflecting a diagnosis of 
diabetes even suggests that there exists a medical nexus 
between the Veteran's current diabetes and the Veteran's 
military service or any claimed exposure to herbicides, and 
neither the Veteran nor his attorney has presented or 
identified any such existing medical opinion.  

While the Veteran is competent to report observable symptoms 
(see 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 
303 (2007)), he simply is not competent to provide a 
probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his assertion that his diabetes is 
related to his service does not alone substantiate his claim.  

For all the foregoing reasons, the Board finds that the claim 
for service connection for diabetes mellitus, type II, must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for tinnitus is granted. 

Service connection for diabetes mellitus, type II, to include 
as a result of exposure to herbicide agents, is denied.


REMAND

Though the Board regrets additional delay on the claims for a 
higher rating for PTSD and service connection for an eye 
disorder, review of the claims file indicates that further RO 
action is warranted.  

Regarding the claim for a higher rating for PTSD, the 
evidence of record indicates that the disability may have 
worsened since the last VA examination.  Thus, a new VA 
examination is warranted.  See 38 C.F.R. §§ 3.326, 3.327.  
The Veteran's last VA PTSD examination was in May 2006.  At 
that time a Global Assessment of Functioning (GAF) score of 
58 was assigned.  The Veteran reportedly had mild-to-moderate 
symptoms.  VA treatment records since that time routinely 
show GAF scores lower than 58; in fact, a GAF score of 45 was 
entered in October 2006.  These records also show that at 
times the Veteran has problems with judgment, attention, 
reasoning, insight, blocking, abstraction, tangentiality, 
circumstantiality, pressured speech and suicidal ideation.

To ensure that the record reflects the current severity of 
the Veteran's PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  
Accordingly, the RO should arrange for the Veteran to undergo 
further VA psychiatric examination.

Regarding the claim for service connection for an eye 
disorder, in August 2008 the Board instructed that the 
Veteran was to be scheduled for a VA eye examination and the 
examiner was to offer an opinion as to whether the Veteran 
had any eye disorders that were related to his service.  
While the Veteran was provided a VA eye examination in May 
2009, and the examiner offered her opinions in addendums to 
the examination report, a clear rationale for the opinions 
was not provided.  A medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

As a clear rationale was not provided, the above medical 
opinion is inadequate for purposes of adjudicating the 
Veteran's claim for service connection for an eye disorder.  
Accordingly, the RO should arrange for the Veteran to undergo 
further VA eye examination, and an opinion with rationale 
regarding the etiology of any diagnosed eye disability should 
be obtained.  

Specific instructions to both examiners are detailed below.  

As a final matter, the Board notes that, in a July 2006 
rating decision, the RO denied the Veteran's claims for 
service connection for peripheral neuropathy of the bilateral 
legs and hands.  The Veteran was furnished notice of this 
rating decision on August 23, 2006.  On September 7, 2006, 
the Veteran filed a notice of disagreement with the denial of 
service connection for peripheral neuropathy of the bilateral 
legs and hands and erectile dysfunction.  He withdrew his 
appeal as to the denial of service connection for erectile 
dysfunction in February 2007.  The RO has yet to issue a 
statement of the case with respect to the claims for service 
connection for peripheral neuropathy, the next step in the 
appellate process.  See 38 C.F.R. § 19.29 (2009); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 
10 Vet. App. 433, 436 (1997).  Consequently, these matters 
must be remanded to the RO for the issuance of a statement of 
the case.  Id.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status a perfected appeal must be filed.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).

Accordingly, these remaining issues are REMANDED for the 
following action:

1.  The Veteran and his attorney should 
be furnished a statement of the case on 
the claims for service connection for 
peripheral neuropathy of the bilateral 
legs and hands, along with a VA Form 9, 
and they should be afforded the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on those issues.  

The Veteran and his attorney are hereby 
reminded that to obtain appellate 
review of any matter not currently in 
appellate status-here, entitlement to 
service connection for peripheral 
neuropathy of the bilateral legs and 
hands-a timely appeal must be 
perfected within 60 days of the 
issuance of the statement of the case.

2.  The Veteran should be scheduled for 
a VA psychiatric examination to 
determine the nature and severity of 
disability due to his PTSD.  The claims 
folder should be made available to the 
examiner for review before completing 
his or her final report.  All clinical 
findings should be reported in detail.  
A Global Assessment of Functioning 
(GAF) score should be assigned and 
explained.  A report of the examination 
should be associated with the Veteran's 
VA claims folder.

3.  The Veteran should be scheduled for 
a VA eye examination to determine the 
existence and etiology of any current 
eye disabilities.  The examiner should 
review the Veteran's claims file and 
render an opinion as to (1) whether any 
eye disorders currently exist and 
(2) whether there is any relationship 
between any currently identified eye 
disorders and the Veteran's military 
service, with specific consideration of 
the Veteran's complaints of burning in 
the eyes and diagnosis of 
conjunctivitis therein.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed report.  

4.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim for a higher rating for PTSD 
and the claim for service connection 
for an eye disorder in light of all 
pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the Veteran and his attorney 
an appropriate supplemental statement 
of the case, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The RO should not return the claims 
file to the Board until after the 
Veteran perfects an appeal as to the 
issues identified in paragraph 1 above, 
or the time period for doing so 
expires, whichever occurs first.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


